         Case 1:19-cv-06522-RA Document 19 Filed 06/25/20 Page 1 of 1


                                                                           [)(;•,           ';   ,·. ·,
                                                                                                   . .        '.
                                                                                                              '
UNITED STATES DISTRICT COURT                                               r:T ;
                                                                            ,J   ..
                                                                                    ; ...


SOUTHERN DISTRICT OF NEW YORK                                         ' IX:( ... :
------------------------------------------------------------X
FINGER LAKE LLC, an American Corporation,
                                                                                                          ..
                                                                                                          '
                                                                                                              /




                                   Plaintiff,
                 -against-                                            19   CIVIL 6522 (RA)

                                                                       JUDGMENT
QIANG TU, an individual,

                                   Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED,            ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated June 25, 2020, Defendant's motion to dismiss was granted on

May 20, 2020. However, the Court permitted Plaintiff to "file its amended complaint no later than

June 20, 2020". To date, Plaintiff has not filed an amended complaint, nor sought an extension to

do so; accordingly, this case is closed.

Dated: New York, New York

          June 25, 2020


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
